Citation Nr: 1018731	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 
percent for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted the 
Veteran's claim for service connection for hemorrhoids and 
awarded an initial noncompensable disability rating.  In his 
Notice of Disagreement, the Veteran requested a higher 
initial disability rating.

In May 2009, the Veteran and his fiancée testified during a 
Board hearing in Washington, D.C., before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

In July 2009, the Board referred the issue of entitlement to 
service connection for a psychiatric condition, claimed as 
depression or anxiety, secondary to service-connected 
hemorrhoids to the RO for adjudication, increased the 
Veteran's initial disability rating for hemorrhoids from zero 
percent to 10 percent, and remanded the issue of an 
extraschedular rating to the RO via the Appeals Management 
Center (AMC).  In a November 2009 Supplemental Statement of 
the Case, the RO/AMC denied an extraschedular rating in 
excess of 10 percent for service-connected hemorrhoids, and 
returned this issue to the Board for appellate disposition.

Later in November 2009, the Veteran submitted additional 
evidence, including signed statements from the Veteran, his 
fiancée, his sibling, and his employer.  In a May 2010 
statement, the Veteran's representative waived initial RO 
consideration of this new evidence.  The Board accepts this 
additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2009).




FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA's Director of 
the Compensation and Pension Service denied an extraschedular 
rating for the Veteran's service-connected hemorrhoids.

2.  The Veteran's disability picture from his service-
connected hemorrhoids is not so unique as to fall outside of 
the norm; the Veteran is currently employed and there is no 
persuasive evidence of record to show that his hemorrhoids 
causes marked interference in employment or has necessitated 
frequent hospitalizations; the Veteran's hemorrhoids do not 
present an exceptional or unusual disability picture and the 
current ratings adequately compensate the degree of 
disability shown for the disorder.


CONCLUSION OF LAW

An extraschedular rating in excess of 10 percent for service-
connected hemorrhoids is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.321(b)(1); Thun 
v. Peake, 22 Vet. App. 111 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in September 2005.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his original service connection 
claim for hemorrhoids, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

Thereafter, the Veteran was granted service connection for 
hemorrhoids and assigned an initial disability rating and 
effective date.  As this claim was more than substantiated in 
that it was proven, the purpose that the notice was intended 
to serve has been fulfilled and no additional notice was 
required when the Veteran sought an increase in his initial 
disability rating.  Dingess, 19 Vet. App. at 490-91.  
Further, any defect in the notice that was provided was not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  Thus, in this case, as the VCAA did not 
require the Veteran to receive further notice about the 
"downstream" issue of an increased initial disability 
rating, and an extraschedular rating is a component of such 
an increased rating claim, the Board finds that the Veteran 
was not prejudiced by letters the RO/AMC sent in July 2009, 
August 2009 and September 2009 that may have failed to 
adequately notify him further about the issue of an 
extraschedular rating.  

The Board also finds that the Veteran had actual knowledge of 
the criteria needed to substantiate an extraschedular rating 
as shown by his May 2009 Board testimony about the effects of 
his disability on his daily life and his work and his 
subsequent provision of correspondence from his employer and 
from family members to the same effect.  In view of the 
above, the Board finds that the notice requirements pertinent 
to the issue on appeal have been met.

The duty to assist also has been fulfilled in this appeal as 
private medical records relevant to this matter have been 
requested and obtained, the Veteran was provided with the 
opportunity to participate in a Board hearing, and he has 
been provided with a VA examination and an extraschedular 
evaluation by the Director of the Compensation and Pension 
Service.  The Board finds that the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.

Extraschedular consideration - Legal criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In this case the Veteran's service-connected disability is 
evaluated under Diagnostic Code 7336.  The Rating Schedule 
provides that a noncompensable rating is warranted for 
internal or external hemorrhoids that are mild or moderate.  
A 10 percent rating is warranted for internal or external 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures. Diagnostic Code 7336.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2009).

Under the approach prescribed by VA, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular ratings for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular rating is, therefore, 
adequate, and no referral is required.  In the second step of 
the inquiry, however, if the schedular rating does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference 
with employment" and "frequent periods of 
hospitalization").  When the Rating Schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's case was referred to the Director 
of the Compensation and Pension Service for completion of the 
third step.

Factual Background and Analysis

The Veteran argues that he is entitled to extraschedular 
consideration because his bleeding hemorrhoids and fecal 
leakage affect his ability to sit for long periods and work 
as a truck driver.

An August 2005 private treatment record showed that the 
Veteran reported symptoms including bright red blood per 
rectum.  His hemorrhoids had recently become exacerbated and 
had not responded to local care.  It was noted that the 
Veteran was a truck driver and that this activity seemed to 
exacerbate the hemorrhoids.  

The Veteran underwent a VA examination in January 2006.  He 
reported some seepage or leakage with expelling flatus at 
times.  He said that he had chronic pain, and reported 
bleeding with almost every bowel movement.  Current treatment 
was with local measures, such as Preparation H, Cool Gel and 
Anusol suppositories, which were difficult to use due to 
pain. He used Tucks wipes and carried a kit with him with all 
of his necessary items while he was on the road as a truck 
driver.  He found being a truck driver difficult and he had 
to use a donut pillow to sit on.  He had liners to wear under 
his undershorts, which he used as needed, about twice a week.  
He could tell he needed one by excessive bleeding that 
stained his undershorts or any leakage.

On physical examination, there was no evidence of fecal 
leakage.  He had external hemorrhoids, covered by Anoderm, 
that were tender and mostly on the superior margin of the 
anus.  There were no signs of anemia and no fissures were 
seen.  There was tenderness and discomfort on insertion of 
the digital finger and a tight anal sphincter.  He did not 
have evidence of bleeding at that time.  The hemorrhoids were 
external.  They measured 3/4 cm. and were not thrombosed but 
were very tender on digital examination of the anal canal.  
Diagnosis was external hemorrhoids.

A September 2006 private record noted that the Veteran had 
exhausted conservative care, including Anusol HC 
suppositories, sitz baths, Tucks and Preparation H.  Pain was 
limiting his ability to sit and was causing difficulties with 
his ability to perform at work as a truck driver.  On 
examination, he had external, non-thrombosed hemorrhoids that 
were quite tender.  

A February 2009 private medical record noted that the Veteran 
still had difficulty with hemorrhoids.

The Veteran's mother submitted a May 2009 statement in which 
she described the Veteran as very self-conscious due to his 
hemorrhoids and concerns about personal hygiene.  She had 
observed his hemorrhoids curtail many of his activities.

During the May 2009 hearing, the Veteran and his fiancée 
testified as to the Veteran's symptoms.  The Veteran 
testified to his daily problems with bleeding hemorrhoids and 
fecal leakage.  He claimed that his over-the-counter 
medications were no longer working.  He said that he tried to 
work as a correctional officer for five years post-service, 
and currently was employed as a truck driver, but had 
difficulty sitting for long periods of time due to his 
hemorrhoids.  He related that the condition resulted in great 
embarrassment as well as social problems due to his concerns 
about personal hygiene.  He noted that he had to carry a 
special pillow and his hygiene kit with him at all times.  
His fiancée testified as to the effects of the Veteran's 
hemorrhoids on their personal life.  She also noted that the 
Veteran's hemorrhoids prevented him from doing any physical 
labor.  She, or one of their children, had to do the physical 
chores.  She made sure his hygiene kit was ready with extra 
clothes, baby wipes, ointments, suppositories and anything 
else that could help him.  

In its July 2009 remand, the Board directed the RO/AMC to 
consider whether this matter should be referred to the 
Director of VA's Compensation and Pension Service for an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) and suggested that the RO/AMC, prior to that 
determination, should undertake any necessary additional 
development of the claim.  The matter was referred to the 
Director, and review of the claims file indicates that no 
further development of the claim was undertaken.

In an October 2009 memorandum, the Director of VA's 
Compensation and Pension Service reported that he had 
reviewed the claims folder, including the May 2009 Board 
testimony, and found that the 10 percent schedular rating was 
not inadequate.  The office of the Director, Compensation and 
Pension Service denied extraschedular consideration finding 
there was no exceptional or unusual disability picture in the 
Veteran's case, with such related factors as marked 
interference with employment or frequent periods of 
hospitalizations rendering the regular schedular standards 
impractical.  

In November 2009, correspondence from the Veteran's employer 
was submitted to the effect that the Veteran most likely was 
not going to be able to continue his career as a tractor 
trailer driver for too many more months and would most likely 
need to seek employment elsewhere.  Correspondence submitted 
by the Veteran and his fiancée and his sibling explain the 
discomfort and embarrassment the Veteran endures due to his 
hermorrhoids and are largely repetitive of testimony elicited 
during his Board hearing.  His fiancée wrote that the couple 
had decided not to proceed with marriage plans at any time in 
the near future.

Based upon a review of the evidence, the Board determined in 
its July 2009 decision that the Veteran was entitled to an 
initial disability rating of 10 percent rather than the 
noncompensable rating the RO had assigned when service 
connection was granted.  It found that private treatment 
records reflected that the Veteran's external hemorrhoids 
have frequent recurrences and are irreducible, entitling him 
to the 10 percent rating.  However, the VA examination 
disclosed no sign of anemia and no fissures.  There has been 
no additional evidence added to the record since which would 
show the Veteran met the criteria outlined above for a 20 
percent rating.

Upon review of the record, it is also apparent that the 
Veteran has not submitted any evidence which would show a 
marked interference with employment or that his hemorrhoids 
require frequent hospitalization.  See Bagwell, 9 Vet. App. 
at 337, Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
claim for an extraschedular rating was remanded to afford the 
Veteran an opportunity to submit evidence in support of his 
claim.  In response, as noted above, the Veteran submitted 
correspondence from his employer, his fiancée, his sibling, 
and himself.  

A vice-president for Driver Services and Human Resources at 
the Veteran's employer wrote to VA in November 2009 that the 
company understood that the Veteran's medical condition 
caused him considerable pain and discomfort when he performed 
his duties as a regional commercial tractor trailer driver as 
he had to sit for long periods of time each day behind the 
wheel.  G.K., the company vice president, noted that the 
tight schedule for drivers (up to 11 hours driving every 
shift plus customer appointment times) did not regularly 
allow for frequent breaks.  G.K. also noted that the Veteran 
was a valued employee and top performer in the company who 
required some additional latitude in his work schedule.  
Medical appointments meant days off from work.  G.K. noted 
that the Veteran was paid by the mile and had exhausted his 
vacation time and personal days.  The vice president 
concluded that the Veteran was most likely not going to be 
able to continue his career as a tractor trailer driver for 
too many more months in view of his service-connected 
disorder and his long term prognosis.  He opined that the 
Veteran would need to seek future employment not associated 
with the rigors of driving.

The Board notes that G.K.'s letter is only a prediction about 
the Veteran's possible future with his employer.  At the time 
of its writing, the Veteran was still a full-time employee 
with benefits.  While the employer's correspondence showed 
some effects of the Veteran's service-connected disorder on 
his employment (i.e., vacation time exhausted because of 
medical and administrative appointments), marked interference 
with employment was not indicated in view of his continued 
full-time employment.  The Board is aware that the Veteran 
does have to undertake inconvenient, uncomfortable, and even 
embarrassing procedures and preparations in order undertake 
his occupation.  However, under the regulatory scheme for 
consideration of extraschedular ratings, the Board does not 
find such circumstances meet the standard of an unusual or 
exceptional disability picture contemplated by 38 C.F.R. 
§ 3.321(b)(1). 

Even as the Board is sympathetic to the Veteran, his family, 
and to their difficulties in this matter, the Board finds 
that the medical and lay evidence of record does not show 
that the Veteran's hemorrhoids present an unusual or 
exceptional disability picture; the hemorrhoid disorder is 
not so unique as to be outside of the norm.  The Board 
concurs with the finding of the Director of the Compensation 
and Pension Service that an extraschedular rating is not 
warranted for hemorrhoids.  38 C.F.R. § 3.321(b)(1); Thun, 
supra.  Therefore, given that the Veteran received an 
increase in his initial disability rating from noncompensable 
(zero percent) to 10 percent, the Board finds that an 
extraschedular rating is not warranted for the Veteran's 
hemorrhoids.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




							[Continued on Next Page]

ORDER

Entitlement to an extraschedular rating in excess of 10 
percent for service-connected hemorrhoids is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


